Case 1:19-cv-05144-GBD-RWL Document

TEL: 212-465-1
PAX: 212-465-1

INFO@LEELITIGATION.CO DOC #

WRITER’S DIRECT: 212-465-1188
cklee@leelitigation.com

VIA ECF

The Honorable George B. Daniels, U.S.D.J.
United States District Court

Southern District of New York

500 Pearl Street

New York, NY 10007

Re: Marett v. MTA, et al. — Request for Extension of Time to Amend the Complaint

and Join Additional Party
Case No. 19-cv-05144-GBD

Dear Judge Daniels:

We are counsel to Plaintiff Lucia Marett in the

respectfully request an extension of time from the current Wednesday, December 4, 2019

deadline, see ECF No. 31, to Monday, December 9, 20
additional Plaintiff, Alan Posner, to this case.

The reason for this request is that Plaintiffs coy
retainer from Mr. Posner on Wednesday, November 27
extension of time to join Mr. Posner as a party and add

This is Plaintiff's first request for the relief requested herein. Defendants do not oppos

this request.

We thank Your Honor for your consideration of this matter.

Respectfully submitted,
/s/ C.K. Lee
C.K. Lee, Esq.

ce: all parties via ECF

LEE LITIGATION GROUIRE REE
148 W. 247 STREET, 8° FLO USDC SD - |
NEW YORK, NY 10011 DOCUMENT
ILED

B2 Filed 12/02/19 Pagelof1 |

 

 

180

181 BLECTRONICATLY F

 

DATE FILED: WEG

 

 

8 Daye

iels, U.S.DJ.

December 2, 2019
O ORDERED:

   
  

 

above-referenced matter. We write to
19 to amend the complaint and join an
insel received by mail an executed

. Plaintiff’s counsel requests the above’
his individual claims to the complaint.

oD

 

 

 
